Citation Nr: 0505607	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  01-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease, lumbar spine, with a 
history of disc herniation, status post L5-S1 diskectomy, as 
secondary to service-connected disability of the knees.

2.  Entitlement to an increased evaluation for postoperative 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1978 to October 
1978.  These claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A March 2000 rating decision denied an increased evaluation 
in excess of 10 percent for chondromalacia, right knee, 
postoperative, and denied an increased evaluation in excess 
of 10 percent for chondromalacia, left knee.  The veteran 
timely disagreed with those determinations in April 2000.  
The RO issued a statement of the case (SOC) in July 2000, and 
issued a supplemental statement of the case (SSOC) in 
February 2001 after a personal hearing was conducted.  The 
veteran submitted a timely substantive appeal in March 2001.  

By a rating decision issued in February 2003, the RO, in 
pertinent part, denied entitlement to service connection for 
degenerative disc disease and degenerative joint disease, 
lumbar spine, with history of disc herniation.  The veteran 
disagreed with that denial, among other issues, in March 
2003.  A SOC was issued in March 2004.  The veteran submitted 
a timely substantive appeal limited to the claim for service 
connection for a back disorder in May 2004.  

By a rating decision issued in February 2003, service 
connection for chronic right hip and left hip strain, as 
secondary to service-connected bilateral chondromalacia of 
the knees, was granted, and an initial 10 percent evaluation 
was assigned for left hip strain and an initial 10 percent 
evaluation was assigned for right hip strain.  The record 
does not reflect that the veteran disagreed with the initial 
evaluations assigned for left hip and right hip strain.  No 
issue regarding hip strain is before the Board for appellate 
review at this time. 

In her March 2001 substantive appeal, the veteran requested a 
hearing before the Board.  In April 2001, the veteran 
requested that her hearing before the Board be conducted by 
videoconference.  The requested videoconference hearing was 
conducted before the undersigned Veterans Law Judge sitting 
in Washington, D.C., with the veteran sitting at the 
Cleveland, Ohio, RO.

The claim of entitlement to service connection for 
degenerative disc disease and degenerative joint disease, 
lumbar spine, with a history of disc herniation, status post 
L5-S1 diskectomy, as secondary to service-connected knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The veteran's right knee disability is currently 
manifested by a well-healed surgical scar; by subjective 
reports of pain, weakness, instability and giving way of the 
right knee; objective evidence of swelling and effusion, 
laxity of the ligaments, by use of a knee brace at times, by 
degenerative changes of the menisci, and minimal 
osteoarthritis on radiologic examination.

3.  The veteran's left knee disability is currently 
manifested by subjective reports of pain, and by objective 
findings of no more than slight laxity of the patellar 
ligament, and by use of a left knee brace at times, but is 
not manifested by arthritis on radiologic examination or by 
compensable loss of range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease (osteoarthritis) and for an 
increased, 20 percent evaluation for chondromalacia of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5258, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her service-connected right and 
left knee disabilities are more disabling than the current 10 
percent evaluation for chondromalacia of each knee reflects.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claims for increased evaluations for her service-connected 
knee disabilities were submitted in September 1999, prior to 
enactment of the VCAA.  However, no final claim decision on 
the claims for increased evaluations had been made at the 
time of enactment of the VCAA, and the VCAA is applicable to 
this claim.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

Because the veteran's claims for increased evaluations for 
her service-connected knee disabilities were submitted prior 
to enactment of the VCAA, and an initial denial of the claims 
was issued in March 2000, prior to enactment of the VCAA, no 
notice of the provisions of the VCAA was sent to the veteran 
prior to the initial, March 2000, denial of the claims at 
issue.  However, the July 2000 SOC advised the veteran of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and of 4.71a, 
Diagnostic Codes (DCs) 5003, 5256, 5257, 5258, 5259, 5260, 
and 5261, among other provisions.  

The veteran testified at a personal hearing before the RO 
conducted in November 2000, and at a videoconference hearing 
before the Board conducted in October 2004.  The veteran has 
been afforded VA examinations of the knees in February 2000, 
and in January 2001, and continuing records of private and VA 
outpatient treatment records, including records through 
February 2004, and including magnetic resonance imaging (MRI) 
examination of both knees conducted in November 2002 and MRI 
of the right knee conducted in August 2003, have been 
associated with the record.

The SSOC issued in March 2004 included the complete text of 
38 U.S.C.A. § 5103 and 5103A, including the provisions 
relating to the time allowed (one year) for a claimant to 
submit or identify evidence, among other provisions included 
in the VCAA.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
provisions of 38 C.F.R. § 3.159 describe the types of 
evidence that VA may assist a claimant to obtain and describe 
a claimant's responsibilities in developing a claim.  In 
addition to being advised of the provisions of 38 C.F.R. 
§ 3.159, the veteran in this case received numerous other 
communications regarding development of her claims, including 
what VA would do and what actions or evidence she was 
responsible to identify or submit.  

It is clear from the record that the veteran understood her 
responsibility to submit or identify evidence, because she 
submitted several statements throughout the pendency of this 
claim in which she identified relevant VA or private clinical 
records, such as the October 2001 statement in which she 
identified records from the Dayton VA Medical Center as 
relevant.  The record also reflects that the veteran sought 
the assistance of her Congressman during the pendency of this 
appeal.  On several occasions, including by letters issued in 
December 2001 and February 2002, the RO informed the veteran 
as to the status of records she had identified that the RO 
had not yet been able to obtain.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the RO last 
advised the claimant of the complete text of 38 C.F.R. 
§ 3.159, the Board is not precluded from completing appellate 
review.  38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran to develop her claim.  In 
particular, the veteran has been afforded multiple 
opportunities to submit or identify evidence during the 
pendency of this claim, and current VA and private clinical 
records have been obtained.    

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA, and so notice as required thereafter 
by the VCAA was not provided prior to the AOJ decision.  
However, following enactment of the VCAA, the veteran has 
been provided with notice of the enactment of the VCAA and 
with notices substantially equivalent to notice required 
under the provisions of the VCAA.  The content of the notices 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA, in several communications.  The Board finds that 
the claimant has indeed been notified that she should 
provide or identify any and all evidence relevant to the 
claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
for increased evaluations for service-connected knee 
disabilities may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Factual background

By a claim submitted in October 1978, the veteran sought 
service connection for knee injuries incurred in service.  By 
a rating decision issued in March 1979, service connection 
was awarded for chondromalacia, right knee, and for 
chondromalacia, left knee, and a 10 percent evaluation was 
assigned for each of those disabilities, under Diagnostic 
Code (DC) 5257.  A 10 percent evaluation for each service-
connected knee disability was in effect when the veteran 
submitted the claim underlying the appeal currently before 
the Board.  

By a claim submitted in September 1999, the veteran sought an 
increased evaluation for her service-connected bilateral knee 
disabilities.  VA examination was conducted in February 2000.  
At that time, the veteran had range of motion in each knee 
from 0 degrees to 140 degrees.  There was crepitus and 
retropatellar tenderness bilaterally, with slight laxity of 
the patellar ligament with respect to medial lateral 
displacement of the patella.  There was no laxity of either 
the medial or lateral collateral ligaments and there was no 
anterior or posterior cruciate ligament instability.  
Lachman's sign was negative.  There were no meniscal signs, 
with negative McMurray's, Apley's, and Steinmann's tests.  
There was a healed surgical scar from surgery on the right 
knee.  The examiner stated that radiologic examination of 
each knee was essentially within normal limits.  The report 
of the February 2000 radiologic examination states that 
minimal degenerative changes of the right knee, with slight 
narrowing of the medial aspect of the joint space, and mild 
degenerative changes of the left knee, with mild degenerative 
changes of the patellofemoral aspect of the joint, were 
present.  The examiner concluded that the veteran had 
bilateral chondromalacia, worse on the right than on the 
left.

By a rating decision issued in March 2000, the RO determined 
that, as the veteran had no limitation of motion and no 
evidence of painful range of motion, an additional 10 percent 
evaluation for arthritis, separate from the 10 percent 
evaluation in effect for chondromalacia, was not warranted 
for either knee, and denied the veteran's claim for an 
increased evaluation for each knee.

At her November 2000 personal hearing, the veteran testified 
that her knees were "wobbly" and weak and if she did a lot of 
walking, they would "buckle out."  She testified that she 
tried to avoid stairs and could not ride a bicycle.  She 
reported that her knees would ache considerably as the day 
wore on, especially if she had done any walking.  She 
reported using Advil, hot showers, and other treatment 
modalities to reduce her knee pain.  She testified that she 
had retired three years earlier from her employment with the 
city of Mansfield.  She testified that cortisone shots 
relieved her symptoms temporarily.  She also testified that 
she was now seeking private treatment for her knee pain 
because the VA Medical Center told her there was nothing 
further that could be done for her knees except surgery, knee 
replacement, and she felt she was too young for that.

The veteran was afforded an additional VA examination in 
January 2001.  At that time, the examiner found no 
tenderness, deformity, or soft tissue swelling.  The 
veteran's range of motion of each knee was from 0 degrees of 
extension through flexion to 130 degrees.  There was pain in 
the knees with lateral stress, greater on the right side than 
on the left, but there was no instability.  Magnetic 
resonance imaging (MRI) of the right knee revealed mild 
chondromalacia without tears in the medial meniscus or 
cruciate ligaments.  MRI of the left knee disclosed no 
abnormality.  The examiner concluded that the veteran had 
bilateral knee pain without demonstrated abnormality on 
physical, radiographic or MRI examinations other than minimal 
chondromalacia of the right knee, and that physical 
examination also revealed a normal gait and no abnormal shoe 
wear.

An August 2001 application for annual clothing allowance 
reflects that the veteran required knee braces on both knees. 

Radiologic examination conducted in July 2001 disclosed a 
narrowing of the medial joint compartment bilaterally and a 
medial shift of the left patella.  An August 2001 VA 
outpatient prosthetics request form reflects that the veteran 
had a stabilizing knee brace for her right knee, and a large 
Champion patella-stabilizing knee brace was issued for the 
left knee.

September 2001 VA outpatient treatment notes reflect that the 
veteran had bilateral patella stabilizing braces, used a 
cane, had severe pain when using stairs, and had difficulty 
arising after sitting for a prolonged time.  There was 
positive patellofemoral grinding, especially in the right 
knee, and positive joint line tenderness bilaterally.  Range 
of motion of the knees was from 0 degrees of extension to 105 
degrees of flexion.

October 2001 treatment notes reflect that the veteran was 
told that she may need a total knee replacement in the 
future, but at this time she should continue with braces and 
medications.  She felt she might need a wheelchair soon.  
Outpatient treatment notes dated in March 2002 reflect that 
the veteran was unable to continue using her knee braces 
because they increased her back pain.  She complained that 
her right knee was still locking occasionally.  She continued 
to use a cane.  There was a slight left leg limp.

On examination in July 2002, the veteran had anterior 
peripatellar knee pain consistent with chondromalacia.  
Otherwise, there were no objective motor, sensory, or reflex 
changes in the lower extremities.

A MRI conducted in October 2002 disclosed no abnormality of 
the left knee and a suprapatellar joint effusion in the right 
knee.  An August 2003 MRI disclosed a degenerated medial 
meniscus and a significantly degenerated lateral meniscus in 
the right knee, as well as acute medial collateral ligament 
strain.  

Outpatient treatment notes dated in July 2003 reflect that 
the veteran was unable to extend the right knee fully.  In 
September 2003, the joint line in the right knee was tender 
both medially and laterally, and there was tenderness over 
the undersurface of the patella.  Range of motion was from 0 
degrees extension to 100 degrees of flexion.  Mediolateral 
laxity was present.  There was no crepitus.  Patellar 
compression test was positive.

VA outpatient treatment notes dated in December 2003 reflect 
that the veteran reported little pain relief following a 
series of steroid injections into the right knee.  There was 
slightly less effusion on the objective examination.

February 2004 treatment notes reflect that veteran was 
ambulating with a cane.  She was upset that the orthopedics 
consultation did not result in a recommendation for surgery.  
She reported that her pain medication was not working very 
well.

Applicable law and regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Under DC 5257, the schedular criteria call for a 10 percent 
disability rating for slight impairment involving recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  38 
C.F.R. § 4.71a, DC 5257.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  However, the 
General Counsel noted that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
limitation-of-motion diagnostic codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97.

The Board observes that the words "slight," "moderate," and 
"severe," are not defined in 38 C.F.R. Part 4.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to ensure that its decisions are equitable.  
38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "moderate" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

1.  Claim for an evaluation in excess of 10 percent for 
chondromalacia, right knee 

The veteran's service-connected chondromalacia, right knee, 
is evaluated under 38 C.F.R. § 4.71a, DC 5257.  As noted 
above, a 10 percent evaluation is applied where there is 
slight impairment due to recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment.  The veteran's current complaints that 
her knee is "wobbly," and the complaints of occasional 
locking of the right knee, together with the objective 
findings of medial lateral displacement of the patella, 
effusion, and the finding of medial collateral ligament 
strain on MRI in August 2003, appear to exceed "slight" 
impairment.  

The evidence that the veteran benefits from a right knee 
patella-stabilizing brace, when pain from disabilities other 
than the right knee does not preclude use of the stabilizing 
knee brace, is consistent with other evidence of record 
reflecting that the veteran has a chronic right patellar 
dysfunction, as well as instability.  The Board finds that a 
20 percent evaluation under DC 5257 more accurately reflects 
the veteran's impairment in this regard.  

However, the evidence of record establishes that the criteria 
for a 30 percent evaluation for impairment due to recurrent 
subluxation or lateral instability are not met.  In 
particular, the veteran reports that the episodes of locking 
or giving away of the right knee are "occasional."  There 
is no evidence that any episode of locking or giving away of 
the knee has been observed by a medical care provider, and 
there is no evidence that the veteran has required medical 
treatment for an injury due to a fall related to right knee 
locking or instability.  

The Board notes that the veteran was wearing a brace on the 
right knee and was using a walker at the time of the October 
2004 videoconference hearing.  However, as the veteran 
testified that the right knee locking was occasional, the 
Board finds that the 20 percent evaluation assigned under DC 
5257 is consistent with use of the knee brace and walker, in 
light of the fact that the veteran has also been granted 
service connection for a left knee disability which also 
results in instability.  In the absence of objective or 
subjective evidence that the veteran's right knee dysfunction 
is frequent or severe, the criteria for a 30 percent 
evaluation under DC 5257 for right knee disability are not 
met.  

However, the recent objective radiologic evidence does 
clearly reflect that there are degenerative changes in the 
right knee.  In VAOPGCPREC 9-98, VA's General Counsel held 
that if a veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could be based on 
painful motion under 38 C.F.R. § 4.59.  The evidence 
establishes that the veteran is entitled to a separate, 10 
percent evaluation for degenerative changes in the right knee 
under DC 5003, in addition to the 20 percent evaluation under 
DC 5257.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 10 percent for arthritis of the 
right knee.  Loss of motion of the knee due to arthritis is, 
as noted above, evaluated under DCs 5260 or 5261.  In this 
regard, the appellant demonstrated minimal loss of flexion, 
with the most limited range of flexion during the pendency of 
this appeal being flexion to 100 degrees, noted during 
September 2003 outpatient treatment.  However, under 38 
C.F.R. § 4.71a, DC 5260, such a diminution would not result 
in a compensable disability evaluation.  

Similarly, the veteran has not been shown to have loss of 
extension of the right knee.  Although it was noted on one 
evaluation, in July 2003, that the veteran could not fully 
extend her knee, full extension was possible on VA 
examination in September 2003, and extension to 0 degrees was 
noted in each report of range of motion of the right knee, 
including in September 1999, January 2001, September 2001, 
and September 2003.  The criteria for an evaluation in excess 
of 10 percent for arthritis of the right knee under 38 C.F.R. 
§ 4.71a, DC 5261, based on limitation of extension of the 
knee, are not met.  Because such findings would result in 
noncompensable evaluations and radiographic evidence is of 
record indicating the presence of arthritis and painful 
motion, a 10 percent evaluation has been assigned the 
veteran's right knee arthritis under DC 5003.

The Board has considered whether an evaluation in excess of 
10 percent for right knee arthritis could be assigned under 
DC 5259, which allows assignment of a 20 percent evaluation 
for a dislocated meniscus.  The Board has also considered 
whether the veteran is entitled to a separate, compensable 
evaluation under DC 5259 in addition to the evaluation under 
DCs 5003 and 5257.  

The criteria under DC 5259 provide for evaluation of 
disability due to a dislocated cartilage based on locking, 
pain, and effusion into the joint.  In this case, the 
evidence reflects degeneration of the menisci, but does not 
establish that any meniscus is dislocated.  The veteran is 
already compensated under DC 5003 for degenerative changes in 
the right knee, so a separate evaluation under DC 5259 would 
compensate the veteran a second time for the same symptom, 
degeneration of the cartilage.  The regulations preclude 
evaluation of the same disability under two different 
diagnostic codes.  38 C.F.R. § 4.14.

Moreover, the veteran's 20 percent evaluation under DC 5257 
is based on the veteran's complaints of instability and 
giving way of the right knee, the same symptoms that would be 
evaluated under DC 5259.  As evaluation of the same symptoms 
under different diagnostic codes is precluded by 38 C.F.R. 
§ 4.14, the veteran is not entitled to a separate compensable 
evaluation under DC 5259 in addition to the current 
evaluation under DC 5257.  

The Board is unable to find an additional diagnostic code 
applicable to provide an additional compensable evaluation 
for the veteran's right knee disability, nor is any other 
diagnostic code applicable to warrant an evaluation in excess 
of 10 percent for arthritis or in excess of 20 percent for 
instability or subluxation.

The Board notes that, at her videoconference hearing before 
the Board, the veteran testified that it had been several 
years since she was afforded VA examination of her service-
connected right knee disability.  However, the Board finds 
that, as the veteran's most recent VA examination of the 
right knee, conducted in January 2001, has been supplemented 
by records of VA and private treatment through February 2004, 
including MRI examinations in October 2002 and August 2003, 
and by the veteran's testimony at her October 2004 hearing 
before the Board, additional VA examination is not required 
to establish the current severity of her right knee 
disability.

The regular schedular criteria are adequate to evaluate the 
veteran's right knee disability.  While she clearly complains 
of recurrent pain, the veteran has not identified any 
specific disability factors which are not encompassed in the 
schedular rating criteria for knee disability.  The Board has 
considered whether the evidence discloses left knee 
disability factors which may be considered to be exceptional 
or unusual in light of the VA Rating Schedule, but finds no 
such evidence.  The veteran has not required hospitalization 
or frequent treatment for her right knee disability.  

The veteran testified that she had been told that her right 
knee disability would require total right knee replacement.  
However, the evidence does not reflect that the veteran's 
disability is so severe at this time that such surgery has 
been performed.  The veteran's complaints of pain are 
encompassed in the schedular criteria.  The evidence is 
unfavorable to a finding of exceptional right knee limitation 
beyond that contemplated by the schedular rating criteria.  
The Board agrees with the RO's determination, set forth in 
the March 2004 SSOC, that the criteria for an extraschedular 
evaluation for service-connected right knee disability are 
not met.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).



The evidence is not in equipoise to warrant a more favorable 
determination under the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt. 

2.  Claim for an evaluation in excess of 10 percent for 
chondromalacia, left knee

Currently, the veteran's chondromalacia of the left knee is 
evaluated as 10 percent disabling under DC 5257.  The 
evidence establishes that there is objective evidence of left 
knee pain, including positive patellofemoral tenderness, 
noted in September 1999, or patellofemoral grinding, noted at 
the time of September 2001 outpatient treatment, and either 
slight laxity of the patellar ligament with respect to medial 
lateral displacement of the patella, described in the report 
of the February 2000 VA examination, or medial shift of the 
left patella, described in the report of radiologic 
examination conducted in July 2001.  These findings warrant a 
10 percent evaluation under DC 5257.  

However, an evaluation in excess of 10 percent is not 
warranted, because the described laxity of the ligaments of 
the left knee is slight, and there is no objective evidence 
of locking, subluxation, or instability of the left knee.  
The veteran has not testified or stated to any provider that 
her left knee locks or gives away, although she has stated 
that the right knee locks or gives away.  The veteran did 
request a knee stabilizing brace for the left knee, but the 
evidence establishes that she does not use it constantly.  
The evidence does not demonstrate that left knee disability 
evaluated under DC 5257 is more than slight, and there is no 
evidence that meets the criteria for moderate left knee 
disability under DC 5257.

The Board has considered whether the criteria for a separate, 
compensable evaluation under DC 5003 are met.  The report of 
one radiologic examination, conducted in February 2000, 
states that there were mild degenerative changes of the left 
knee.  However, all other radiologic examination reports, 
including MRI examinations of the left knee in January 2001 
and in October 2002 stated that the left knee was normal, 
other than a medial shift of the left patella.  The medial 
shift of the left patella, chondromalacia, and any laxity or 
subluxation due to chondromalacia, are encompassed within and 
compensated by the 10 percent evaluation under DC 5257.  
Since the preponderance of the clinical evidence is against a 
finding that the veteran has degenerative joint disease, or 
arthritis, of the left knee, a separate, compensable, 10 
percent evaluation under Diagnostic Code 5003 for arthritis 
is not warranted.

The Board notes that, at her videoconference hearing before 
the Board, the veteran testified, as to her left knee, that 
she had pain, grinding, popping, and instability, and she was 
wearing a left knee brace.  The veteran's testimony of left 
knee instability is consistent with the evidence.

The Board further notes that DC 5257 does not provide for 
compensation based upon limitation of motion, but, rather, 
encompasses the residuals of injury, including instability.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  The Board has 
considered the veteran's subjective testimony as to her left 
knee that there is popping and grinding, as well as pain and 
instability, and the objective evidence of patellofemoral 
grinding or tenderness, but the objective evidence discloses 
no other symptoms of disability.  In particular, redness, 
swelling, or effusion have not been objectively observed 
during the pendency of this claim.  The objective 
manifestations of pain do not warrant a finding that the 
veteran's left knee impairment is more severe than the 
current 10 percent evaluation, for mild impairment, reflects.  


The Board has considered whether the veteran is entitled to 
an evaluation in excess of the 10 percent evaluation 
currently assigned under DC 5257 by considering her 
symptomatology under a different diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The veteran 
is not entitled to evaluation under DC 5259, which warrants a 
20 percent evaluation for a symptomatic meniscus, because 
there is no medical evidence of a torn meniscus or any 
abnormality of a meniscus in the left knee.  The veteran's 
left knee motion, to 100 degrees of flexion and 0 degrees of 
extension, does not warrant a compensable evaluation.  See 
DC's 5260, 5261.  There is no other impairment or abnormality 
of the left knee shown by the evidence. 

The veteran's left knee disorder is not shown to include 
ankylosis, impairment of the tibia and fibula or genu 
recurvatum, so consideration of the diagnostic codes 
pertaining to such disorders is not appropriate under 38 
C.F.R. § 4.71a, DCs 5256, 5262, or 5263.  The Board is unable 
to find any applicable diagnostic code which would warrant an 
evaluation in excess of 10 percent in this case.

VA's schedular rating criteria apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The regular schedular criteria are adequate to evaluate the 
veteran's left knee disability.  The veteran has not 
identified any specific disability factors which are not 
encompassed in the schedular rating criteria for knee 
disability.  The Board has considered whether the evidence 
discloses left knee disability factors which may be 
considered to be exceptional or unusual in light of the VA 
Rating Schedule, but finds no such evidence.  The veteran has 
not required hospitalization or frequent treatment for her 
left knee disability.  The evidence is unfavorable to a 
finding of exceptional left knee limitation beyond that 
contemplated by the schedular rating criteria.  The Board 
agrees with the RO's determination, set forth in the March 
2004 SSOC, that the criteria for an extraschedular evaluation 
for service-connected left knee disability are not met.  See 
38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

The evidence is not in equipoise to warrant a more favorable 
determination under the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt. 




ORDER

An increased evaluation from 10 percent to 20 percent for 
chondromalacia, right knee, under 38 C.F.R. § 4.71a, DC 5257, 
is granted, subject to laws and regulations governing the 
effective date of an award of monetary compensation.

A separate, compensable, 10 percent evaluation for arthritis, 
right knee, under 38 C.F.R. § 4.71a, DC 5003, is granted, 
subject to laws and regulations governing the effective date 
of an award of monetary compensation.

The appeal for an increased evaluation in excess of 10 
percent for chondromalacia of the left knee is denied.


REMAND

The evidence of record includes clinical opinions which are 
favorable to the veteran's claim that her service-connected 
knee disabilities are etiologically related to her current 
back disorders.  The evidence also includes clinical opinions 
unfavorable to the veteran's claim.  Unfortunately, the 
clinical opinions favorable to the veteran's claim are based 
on inaccurate history provided by the veteran or are based on 
incomplete history.  The clinical opinions unfavorable to the 
veteran's claim are incomplete, because those opinions doe 
not address each of the legal bases for a grant of service 
connection for a back disorder, in that none of the opinions 
address a claim based on aggravation.  Moreover, the clinical 
opinions do not specify whether the back disorder discussed 
in the opinion is the only back disorder present.  Further 
factual development is required.  

In particular, the Board notes that the record reflects that 
the veteran was employed by the city of Mansfield and that 
she retired from that employment with disability benefits, 
apparently due to neck and back problems incurred during that 
employment, as well as carpal tunnel disorders.  However, the 
evidence of record in this regard is incomplete.  

The veteran should be asked to provide administrative records 
which reflect the basis of her disability retirement, 
including evidence of the reasons for her retirement.  More 
complete records of the private clinical treatment of her 
neck and back, primarily during the period from 1993 to 1999, 
when she re-entered treatment within the VA system, should be 
obtained, after the veteran provides sufficient information 
to identify those records.  

The veteran should also be asked to indicate, in writing, 
whether she is receiving or has applied for Social Security 
disability benefits, and, if so, those records should be 
requested.  

Any additional actions which may be required as a result of 
changes in interpretation of the VCAA which may be issued 
after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Advise the veteran of the evidence 
required to substantiate her claim for 
service connection for a back disorder, 
including on the basis of aggravation.  
Advise the veteran that it is her 
responsibility to identify any evidence, 
of any type, she wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate her 
claim, she should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in her possession or to identify 
any evidence that might be obtained that 
might substantiate her claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

The veteran should be asked to identify 
each private provider or treating 
facility from October 1992 to the 
present, including dates of treatment at 
Mansfield Hospital, and the records of a 
November 2001 back surgery apparently 
performed in Cincinnati, and any 
identified record not yet associated with 
the claims file should be obtained (an 
emergency department record from 
MedCentral Health System dated in 
November 2001 is of record, and indicates 
the veteran was to be seen by a provider 
identified as Dr. Athmaram, but no 
records for that provider have been 
identified, although that provider is 
referenced on a July 2002 MRI report).

The veteran's current VA medical records, 
from the Columbus and Dayton VA Medical 
Centers, from February 2004 to the 
present, and from any other current 
treating VA medical center, if 
identified, should be obtained in their 
entirety, including inpatient and 
outpatient treatment records.  

City of Mansfield records disclosing the 
diagnoses of the medical disorders which 
were the basis of the veteran's 
disability retirement from employment 
with the city, and any clinical records 
in the city's possession regarding 
treatment of those disorders, should be 
obtained.

The veteran should be asked to state 
whether she has applied for or received 
disability or other benefits from the 
Social Security Administration (SSA).  If 
so, the decision and any records 
underlying any disability determination 
should be required.  

Any other identified records should be 
requested and associated with the claims 
file.

2.  The veteran should be advised of 
alternative types of records which might 
substantiate her claim that her service-
connected knee disorders caused or 
aggravate a back disorder.  

3.  The veteran should be scheduled for a 
VA examination for the purpose of 
ascertaining the nature and etiology of 
each disorder of the back she currently 
has.  The claims file, with the veteran's 
private treatment records, including from 
1993 to 1999 and records of back surgery 
in November 2001, and her most recent 
treatment records, both private and VA, 
associated, should be made available to 
the examiner for review of pertinent 
records.  Review of those records should 
be discussed in the examination report.  
Any indicated tests should be 
accomplished.  The examiner should be 
asked to assign a diagnosis for each back 
disorder the veteran currently presents.  
The examiner should state, as to each 
back disorder present, whether it is at 
least as likely as not (a 50 percent, or 
greater, likelihood) that the veteran's 
service-connected knee disorder(s) (a) 
caused a back disorder, or, (b) 
aggravated a back disorder, that is, 
permanently worsened or accelerated the 
back disorder beyond the anticipated 
normal progression of pathology.  If such 
a determination is not possible without 
resort to speculation, the examiner 
should so state.

4.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim.  
Following any additional development 
necessary under the circumstances of the 
case, the claim should be reviewed and 
readjudicated.  If the determination 
remains adverse to the veteran, a SSOC 
should be issued.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


